Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered June 6, 2008, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
In satisfaction of a five-count indictment, defendant pleaded guilty to burglary in the third degree. In accordance with the plea agreement, he was sentenced as a second felony offender to 3 to 6 years in prison. Defendant now appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. Based upon our review of the record, we disagree. Given defendant’s criminal record and that the bargained-for sentence exposed him to less prison time than he would have received if convicted after trial, we find that there are no extraordinary circumstances nor any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Barringer, 54 AD3d 442, 444 [2008], lv denied 11 NY3d 830 [2008]; People v Cota, 300 AD2d 700 [2002]).
Cardona, P.J., Mercure, Rose, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed.